          Case 1:18-cr-00669-JPO Document 230 Filed 02/24/21 Page 1 of 2


                   ZMO Law PLLC
                                                             February 23, 2021



Via ECF

Hon. J. Paul Oetken
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       RE: U.S. v. Josue Sanchez, 18 Cr. 669

Dear Judge Oetken:

   This office represents Josue Sanchez in the above-captioned matter. We write to request
that the Court order the Bureau of Prisons (“BOP”) to collect Mr. Sanchez’s DNA, which
he needs for a custody dispute and ongoing immigration case. The Metropolitan Correction
Center (“MCC”), where Mr. Sanchez is housed, has had the collection kit in its possession
since December 9, 2020. Despite numerous requests, the MCC has failed to respond to
phone calls and emails related to this time-sensitive matter involving the welfare of a child.
I have spoken to AUSA Christopher Brumwell, and he advises that the government does
not object to this request.

   Mr. Sanchez and his family are currently embroiled in a complex custody and
immigration case regarding his young son, who lives in the Dominican Republic. For that
case to proceed, Mr. Sanchez must provide a DNA sample to the Embassy of the Dominican
Republic. See Ex. A: DNA Lab Letter. Given Mr. Sanchez’s incarceration, this process has
proven difficult and complicated, which has only been exacerbated by the MCC’s continued
refusal to respond to communications from our office.

   On August 6, 10, and 20, 2020, my office contacted MCC regarding the process for
sending the DNA collection kits to the facility. See Ex. B: August Emails. It was not until
September 22, 2020, after I again sent an email on September 21st inquiring as to why
our emails were being ignored, that the Executive Assistant finally responded and provided
us with the information necessary to have the collection kit sent to the facility. Ex. C: Sept.
22, 2020 Email. That information was then provided to the family and the DNA lab.



        260 Madison Avenue, 17th Floor • New York, NY 10016
                 (212) 685-0999 • info@zmolaw.com
                         www.zmolaw.com
        Case 1:18-cr-00669-JPO Document 230 Filed 02/24/21 Page 2 of 2
ZMO Law PLLC



   On December 9, 2020, the MCC received the DNA collection kit along with the
collection instructions and a pre-stamped box to return the specimen to the lab. The lab
never received anything from the MCC. On January 26, 2021, I contacted the MCC to
inquire about the status of the DNA kit but never received a response. Ex. D: Jan. 26,
2021 Email. On February 8, 2020, I again contacted the MCC regarding the DNA test
and noted that I would contact the Court if the Legal Department continued to ignore
our messages. In the interim, our office has called the MCC several times but has been
unable to connect with anyone in the Legal Department.

   Therefore, I respectfully request that the Court issue an order to the Medical Unit at
the MCC to use the collection kit they agreed to receive to collect the DNA sample from
Mr. Sanchez and return it to the DNA lab as instructed in the collection kit.

  Thank you for your attention to this case.

                                                    Very truly yours,

                                                    Victoria Nicole Medley
                                                    Victoria Nicole Medley

            The Bureau of Prisons is hereby ordered to have its medical staff collect
          a DNA sample from defendant Josue Sanchez using the DNA collection kit
          provided by counsel for Mr. Sanchez and return it to the lab as instruced.
             So ordered: 2/24/2021




2/23/21
Page 2
